DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,7-23,25-29 of U.S. Patent No. 10544597. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same original claims including claims 6,24 with the sled being at acute angle to hollow shaft with top of sled connected to distal end of hollow shaft.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 preamble recites an apparatus but this is unclear.  The inventive matter seems to be an attachment to a power tool. The power tool is an apparatus. The preamble is unclear. What is the structural correlation of the sled, power tool and hollow shaft? How is sled attached? To what? Is the apparatus/attachment one piece? This is unclear. 
Claim 19, what is the correlation of the sled and hollow shaft?  How is sled part of the system?  How is it attached? To what?
	Claim 30 preamble recites an apparatus but this is unclear.  The inventive matter seems to be an attachment to a power tool. The power tool is an apparatus. The preamble is unclear. What is the structural correlation of the sled, power tool and hollow shaft? How is sled attached? To what? Is the apparatus/attachment one piece? This is unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-29 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Partington-4213242. Regarding claim 1, Partington discloses an apparatus (attachment 11, head 9, and fin 20, Fig. 1) configured to be mounted to a power tool (sabersaw 1 and blade 4, Fig. 1), the apparatus comprising:

a hollow shaft (head 9, Fig. 1; exterior casing of head 9 is hollow as evidenced by US 3,186,726 A (Wilhelm et al.) - see hollow configuration of clamping collar 27, Fig. 5) configured to surround an operating element (blade 4, Fig. 1) of the power tool (saber saw 1 and blade 4, Fig. 1);

a substantially flat sled (attachment 11, Fig. 1), wherein a bottom surface (bottom surface of central section 12, Fig. 2) of the sled (attachment 11, Fig. 1) is configured to interface with a working surface (col 1, In 5-12; - it is inherent the attachment 11 is sliding in contact with the work surface as the cut is being performed); and

a guidance fin (supporting fin 20, Fig. 1) protruding from the bottom surface (bottom surface of central section 12, Fig. 2) of the sled (attachment 11, Fig. 1), wherein the guidance fin (supporting fin 20, Fig. 1) is configured to guide the apparatus along an operating path ("thereby insuring that the blade will make a straight non-wandering cut as it moves through the workpiece," col 3, In 8-10).

Regarding claim 2, Partington discloses the apparatus of claim 1, wherein the guidance fin (supporting fin 20, Fig. 1) protrudes substantially perpendicularly (perpendicular arrangement of fin best seen in Fig. 2 and Fig. 3) from the bottom surface (bottom surface of central section 12, Fig. 2) of the sled (attachment 11, Fig. 1).

Regarding claim 3, Partington discloses the apparatus of claim 1, wherein the guidance fin (supporting fin 20, Fig. 1) is configured to fit into a mortar joint (intended use - the fin of Partington is capable of fitting into a mortar joint).

Regarding claim 4, Partington discloses the apparatus of claim 1, wherein a width of the guidance fin (see width of supporting fin 20 nat portion where line extends from numeral 20, Fig. 2) is less than a width of the operating element (right-most flared side width of blade 4, Fig. 1) of the power tool (saber saw 1 and blade 4, Fig. 1).

Regarding claim 7, Partington discloses the apparatus of claim 1, wherein at least one edge (diagonally extending feet 18, Fig. 2) of the substantially flat sled (attachment 11, Fig. 1) is configured to curve away from the working surface (col. 2, In 57-61).

Regarding claim 9, Partington discloses the apparatus of claim 1, wherein a dimension (distance between attachment 11 and larger opening 6, Fig. 2) of at least one of the hollow shaft, the sled, and the guidance fin is adjustable (sled - "attachment 11 is adapted to be slid onto base plate 5," col 2, In 45-46; the distance between attachment 11 and larger opening 6 decreases as the attachment 11 is slid onto base plate 5).

Regarding claim 10, Partington discloses the apparatus of claim 1, wherein a front aspect (frontward facing portion of head 9 receiving fastener, Fig, 1) of a distal end (bottom portion of head 9, Fig. 1) of the hollow shaft (head 9, Fig. 1) has a cutout (see fastener on right sid

Regarding claim 11, Partington discloses the apparatus of claim 1, wherein a front aspect (segments extending on opposite sides of slot 16, Fig. 2) of the sled (attachment 11, Fig. 1) is bifurcated (segments are separated by slot 16, Fig. 2).
Regarding claim 19, Partington discloses a system comprising:

a power tool (saber saw 1 and blade 4, Fig. 1) with an operating element (blade 4, Fig, 1); a hollow shaft (head 9, Fig. 1; exterior casing of head 9 is hollow as evidenced by US 3,186,726 A (Wilhelm et al.) - see hollow configuration of clamping collar 27, Fig. 5) configured to surround an operating element (blade 4, Fig. 1); a substantially flat sled (attachment 11, Fig. 1), wherein a bottom surface (bottom surface of central section 12, Fig. 2) of the sled (attachment 11, Fig. 1) is configured to interface with a working surface (col 1, In 5-12; - it is inherent the attachment 11 is sliding in contact with the work surface as the cut is being performed); and

a guidance fin (supporting fin 20, Fig. 1) protruding perpendicularly (perpendicular arrangement of fin best seen in Fig. 2 and Fig. 3) from the bottom surface (bottom surface of central section 12, Fig. 2) of the sled (attachment 11, Fig. 1), wherein the guidance fin (supporting fin 20, Fig. 1) is configured to guide the apparatus along an operating path ("thereby insuring that the blade will make a straight nonwandering cut as it moves through the workpiece," col 3, In 8-10).

Regarding claim 21, Partington discloses the system of claim 19, wherein the guidance fin (supporting fin 20, Fig. 1) protrudes substantially perpendicularly (perpendicular arrangement of fin best seen in Fig. 2 and Fig. 3) from the bottom surface (bottom surface of central section 12, Fig. 2) of the sled (attachment 11, Fig. 1).

Regarding claim 22, Partington discloses the system of claim 19, wherein a width of the guidance fin (width of supporting fin 20, Fig. 2) is less than a width of the operating element (right side width of blade 4, Fig. 1) of the power tool (saber saw 1 and blade 4, Fig. 1).

Regarding claim 27, Partington discloses the system of claim 19, wherein a front aspect (bottom face of head 9, Fig. 1) of a distal end (bottom end of head 9, Fig. 1) of the hollow shaft (head 9, Fig. 1) has a cutout (col 2, In 32-34 - it is inherent that the bottom surface of head 9 must have a cutout to allow for the blade 4 to be received through head 9).

Regarding claim 28, Partington discloses the system of claim 19, wherein a front aspect (segments extending on opposite sides of slot 16, Fig. 2) of the sled (attachment 11, Fig. 1) is bifurcated (segments are separated by slot 16, Fig. 2).

Allowable Subject Matter
Claim 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
If claims 1-29 were cancelled, a terminal disclaimer would not be necessary.
If claim 30 was rewritten as follows, it would be allowed.
30. (Currently Amended) An apparatus configured to be rotatably attached to a power tool having an operating element, the apparatus comprising: a hollow shaft configured to surround the [[an]] operating element of the power tool, a front aspect of a distal end of the hollow shaft having a cutout; a substantially flat sled oriented at an acute angle relative to the hollow shaft, wherein a top surface of the sled is connected to a distal end of the hollow shaft, wherein a front aspect of the sled is bifurcated, and wherein a bottom surface of the sled is configured to interface with a working surface; a guidance fin protruding substantially perpendicularly from the bottom surface of the sled and having a width that is less than a width of the operating element of the power tool, the guidance fin configured to fit inside a mortar joint and guide the apparatus along an operating path; at least one vacuum port attachment built into a support member of the apparatus; and a split collar clamp configured to interface with a chuck of the power tool, the clamp having a cam-operated tightening mechanism and at least one locator feature for locating at least one predetermined position of the apparatus; wherein the apparatus is configured to rotate relative to the power tool about a longitudinal axis of the hollow shaft.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar power tool devices with sleds.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
June 10, 2022
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723